- Provided by MZ Technologies SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of February, 2011 (Commission File No. 001-33356), Gafisa S.A. (Translation of Registrant's name into English) Av. Nações Unidas No. 8501, 19th floor São Paulo, SP, 05425-070 Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1) Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes No X Indicate by check mark whether by furnishing the information contained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: Yes No X If Yes is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): N/A CALENDAR OF CORPORATE EVENTS Company Gafisa S.A. Address (Headquarters): Av. Nações Unidas 8501  19 th floor  São Paulo SP ZIP CODE 05425-070 Website: http://www.gafisa.com.br Investor Relations Officer Name: Alceu Duílio Calciolari E-mail: ri@gafisa.com.br Phone: (11) 3025-9305 Fax: (11) 3025-9348 Investor Relations Manager Name: Luiz Maurício de Garcia Paula E-mail: lmgarcia@gafisa.com.br Phone: (11) 3025-9297 Fax: (11) 3025-9348 Newspapers in which the Companys corporate documents are published O Estado de São Paulo (São Paulo) Diário Oficial do Estado de São Paulo The Company is subject to arbitration under the Arbitration Chamber of the market, in accordance with the commitment clause in its Bylaws. Consolidated Financial Statements for the fiscal year ended December 31, 2010 EVENT DATE Availability to Shareholders 03/28/2011 Publication Date 03/28/2011 Filing at BOVESPA 03/28/2011 Standardized Financial Statements (DFP) for the fiscal year ended December 31, 2010 EVENT DATE Filing at BOVESPA 03/28/2011 Annual Financial Statements and Consolidated Financial Statements, in accordance with international financial standards, for the fiscal year ended December 31, 2010 (US GAAP) EVENT DATE Filing at BOVESPA 04/29/2011 Payments to shareholders for the fiscal year ended 12/31/2010 Payment Event - Date Amount (R$) Value R$/Share Payment Date Common Stock Dividends Ordinary Shareholders´ Meeting 04/29/2011 To be defined by the board of directors To be defined by the board of directors To be defined by the board of directors 1 CVM Reference Form for the ongoing fiscal year December 31, 2011 EVENT DATE Filing at BOVESPA 05/31/2011 Quarterly Information (ITR) EVENT DATE Filing at BOVESPA Q111 (after market closes) 05/09/2011 Q211 (after market closes) 08/08/2011 Q311 (after market closes) 11/07/2011 Quarterly Information either in English or in accordance with international standards EVENT DATE Filing at BOVESPA Q111 (after market closes) 05/31/2011 Q211 (after market closes) 08/31/2011 Q311 (after market closes) 11/30/2011 Extraordinary and Ordinary Shareholders Meeting EVENT DATE Publication of the Call Notice 03/29/2011 03/30/2011 03/31/2011 Filing of the Call Notice at the BOVESPA accompanied by Managements Proposal, when available 03/29/2011 Annual Shareholders Meeting 04/29/2011 Filing of the main resolutions of the Extraordinary and Ordinary Shareholders Meeting at the BOVESPA. 04/29/2011 Filing of the Minutes of the Extraordinary and Ordinary Shareholders Meeting at the BOVESPA 04/29/2011 Extraordinary Shareholders Meeting EVENT DATE Publication of the Call Notice TBD Filing of the Call Notice at the BOVESPA accompanied by Managements Proposal, when available Annual Shareholders Meeting Filing of the main resolutions of the Extraordinary Shareholders Meeting at the BOVESPA. Filing of the Minutes of the Extraordinary Shareholders Meeting at the BOVESPA Debenture Holders General Meeting EVENT DATE Publication of the Call Notice TBD Filing of the Call Notice at the BOVESPA accompanied by Managements Proposal, when available Debenture Holders General Meeting  4 th Debenture Issue Filing of the main resolutions of the Debenture Holders General Meeting at the BM&FBOVESPA Filing of the Minutes of the Debenture Holders General Meeting at the BOVESPA 2 Public Meetings with Analysts EVENT DATE Public Meeting with Analysts, open to any interested parties. 11/10/2011 Scheduled Board of Directors Meeting EVENT DATE Board of Directors Meeting resolving on the price of the offering TBD Filing of the main resolutions of the Board of Directors Meeting at the BM&FBOVESPA Filing of the Minutes of Board of Directors Meeting at the BM&FBOVESPA Scheduled Board of Directors Meeting EVENT DATE Board of Directors Meeting resolving on the verification of the offering TBD Filing of the main resolutions of the Board of Directors Meeting at the BM&FBOVESPA Filing of the Minutes of Board of Directors Meeting at the BM&FBOVESPA TBD: To be defined 3 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:February 1, 2010 Gafisa S.A. By: /s/ Alceu Duílio Calciolari Name: Alceu Duílio Calciolari Title:Chief Financial Officer and Investor Relations Officer
